Warner, Chief Justice.
This case came before the Court below on a motion to distribute money in the hands of the Clerk. The law and the facts, by agreement of the parties, was submitted to the presiding Judge for his decision, and, after hearing the evidence, decided that Tidwell’s judgment, (which was admitted to be the oldest,) was not entitled to be paid, because the note on which it was founded had been given for negro hire. This decision of the Court was error.
Let the judgment of the Court below be reversed.